Citation Nr: 0007445	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  97-29 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected dyshydrotic eczema of the feet, with history of 
cellulitis, right foot, currently evaluated as 10 percent 
disabling.

2.  Entitlement to a compensable evaluation for service-
connected multiple shell fragment scars, right middle lateral 
chest, left leg, and left elbow.  

3.  Entitlement to service connection for removal of 
meningioma, claimed as brain tumor, bladder cancer, and skin 
cancer as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1966 to June 
1969, and from March 1973 to July 1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

The Board notes that in an August 1997 rating decision, the 
RO did the following: (1) continued the 10 percent evaluation 
for service-connected dyshydrotic eczema, feet with history 
of cellulitis, right foot; (2) continued the noncompensable 
evaluation for service-connected multiple shell fragment 
scars, right middle lateral chest, left leg, left elbow; and 
(3) denied service connection for removal of meningioma, 
claimed as brain tumor, bladder cancer, and skin cancer as a 
result of exposure to herbicides.  At an October 1997 RO 
hearing, the appellant specifically withdrew those three 
issues.  Additionally, he filed a VA Form 9, Appeal to the 
Board of Veterans' Appeals, wherein he withdrew two of the 
three issues.

In a letter received from the appellant in November 1998, he 
stated that he wanted to reopen the claim for an increased 
evaluation for service-connected dyshydrotic eczema, feet 
with history of cellulitis, right foot; an increased 
evaluation for service-connected multiple shell fragment 
scars, right middle lateral chest, left leg, left elbow; and 
service connection for removal of meningioma, claimed as 
brain tumor, bladder cancer, and skin cancer as a result of 
exposure to herbicides.  In a December 1998 rating decision, 
the RO stated that the appellant had not submitted new and 
material evidence to reopen the claims for an increased 
evaluation for service-connected dyshydrotic eczema, feet 
with history of cellulitis, right foot; an increased 
evaluation for service-connected multiple shell fragment 
scars, right middle lateral chest, left leg, left elbow; and 
service connection for removal of meningioma, claimed as 
brain tumor, bladder cancer, and skin cancer as a result of 
exposure to herbicides.

In May 1999, the RO informed the appellant of the December 
1998 rating decision and of his appellate rights and issued a 
supplemental statement of the case pertaining to the three 
issues in the December 1998 rating decision.  In VA Form 646, 
dated January 2000, the appellant's representative indicated 
that the issues on appeal were new and material evidence to 
reopen claims for increased evaluation for service-connected 
dyshydrotic eczema, feet, with history of cellulitis, right 
foot; an increased evaluation for service-connected multiple 
shell fragment scars, right middle lateral chest, left leg, 
left elbow; and service connection for removal of meningioma, 
claimed as brain tumor, bladder cancer, and skin cancer as a 
result of exposure to herbicides.

The Board will construe the VA Form 646 as a notice of 
disagreement as to the May 1999 notification of the December 
1998 rating decision, and thus a remand is necessary for the 
RO to issue a statement of the case.  Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

The RO should furnish the appellant a 
statement of the case as to the following 
claims (1) an increased evaluation for 
service-connected dyshydrotic eczema, 
feet with history of cellulitis, right 
foot, currently evaluated as 10 percent 
disabling; (2) a compensable evaluation 
for service-connected multiple shell 
fragment scars, right middle lateral 
chest, left leg, left elbow; and (3) 
service connection for removal of 
meningioma, claimed as brain tumor, 
bladder cancer, and skin cancer as a 
result of exposure to herbicides.

The Board notes that the RO stated in the 
December 1998 rating decision that the 
appellant had not submitted new and 
material evidence to reopen the claims 
for increased evaluation for service-
connected dyshydrotic eczema, feet with 
history of cellulitis, right foot and an 
increased evaluation for service-
connected multiple shell fragment scars, 
right middle lateral chest, left leg, 
left elbow.  This is improper, as it is 
well established that a claim for an 
increased evaluation is a new claim, not 
subject to the provisions of 38 U.S.C. 
§§ 7104(b) and 7105(c) prohibiting 
reopening of previously disallowed claims 
except upon new and material evidence.  
See Proscelle v. Derwinski, 2 Vet. App. 
629, 631-32 (1992).  Thus, the RO should 
adjudicate the claims for increased 
evaluation as new claims in the statement 
of the case.

Finally, as to the petition to reopen the 
claim for service connection for removal 
of meningioma, claimed as brain tumor, 
bladder cancer, and skin cancer as a 
result of exposure to herbicides, the RO 
should inform the appellant in the 
statement of the case of the new standard 
as to what constitutes new and material 
evidence.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); 38 C.F.R. § 3.156(a) 
(1999).

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	M. G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


